Exhibit 10.10

BOARD OBSERVER AND INDEMNIFICATION AGREEMENT

This Board Observer and Indemnification Agreement, dated as of the 5th day of
November, 2013 (this “Agreement”), is made by and among Griffin Capital
Essential Asset REIT, Inc., a Maryland corporation (the “Company”), Warren
DeHaan (the “Observer”), SPT Griffin Holdings, LLC (the “Investor”) and Starwood
Property Trust, Inc. (the “Parent”).

WHEREAS, the Investor has provided an approximately $250 million investment in
the Company’s operating partnership (the “Investment”) pursuant to that certain
Series A Cumulative Redeemable Exchangeable Preferred Unit Purchase Agreement by
and among the Company, Griffin Capital Essential Asset REIT Operating
Partnership, L.P., and the Parent, dated November 5, 2013 (the “Unit Purchase
Agreement”);

WHEREAS, as part of the Investment, the Company has agreed that Investor may
appoint a non-voting observer who will be permitted to attend meetings of the
Company’s Board of Directors and Committees, with such further rights and upon
such further restrictions as set forth in that certain Investor Rights Agreement
by and between the Company and Investor dated November 5, 2013 (the “Investor
Rights Agreement”);

WHEREAS, Investor has appointed Observer as the non-voting observer pursuant to
the terms of the Investor Rights Agreement;

NOW, THEREFORE, in consideration of Investor’s Investment, and in accordance
with the terms of the Investor Rights Agreement, the Company hereby agrees to
indemnify Observer subject to the following terms:

1.    Board Observer Rights.

(a)    The Company agrees that it will invite Observer to attend, in a nonvoting
observer capacity, meetings of the Company’s Board of Directors and any and all
Committees thereof for the sole purpose of permitting Observer and its
affiliates, Investor and Parent (collectively, with their respective or
collective affiliates, the “Starwood Companies”) to have current information
with respect to the affairs of the Company and the actions taken by the Board of
Directors (the “Approved Purposes”). Observer shall have the right to be heard
at any such meeting, but in no event shall the Observer be deemed to be a member
of the Board or such Committees or have the right to vote on any matter under
consideration by the Board or such Committees or otherwise have any power to
cause the Company to take, or not to take, any action. As a nonvoting observer,
Observer will also be provided copies of all notices, minutes, consents, and all
other materials or information that is provided to the directors with respect to
a meeting or any written consent in lieu of meeting (except to the extent
Observer has been excluded therefrom pursuant to clause (c) below).

(b)    If a meeting of the Board or any of the Committees is conducted via
telephone or other electronic medium (e.g., videoconference), Observer may
attend such meeting via the same medium; provided, however, that it shall be a
material breach of this Agreement for anyone other than (i) Observer, (ii) a
successor observer, if one has been appointed by the Investor pursuant to
Section 2.1(a) of the Investor Rights Agreement, or (iii) an observer designee,
if one has been designated by the Investor pursuant to Section 2.1(b) of the
Investor Rights Agreement, to attend or participate in any way in such meeting,
directly or indirectly, without the Company’s express prior written consent.

(c)    Notwithstanding the foregoing, the Company may exclude Observer from
access to any material or meeting or portion thereof if (i) the Company believes
upon advice of counsel that such exclusion is reasonably necessary to preserve
the attorney-client privilege between the Company and its



--------------------------------------------------------------------------------

counsel; or (ii) such portion of a meeting is an executive session limited
solely to independent director members of the Board of Directors, independent
auditors and/or legal counsel, as the Board of Directors may designate and the
Observer would not meet the then-applicable standards for independence of an
independent director member of the Board of Directors.

(d)    The Company shall reimburse the Observer on a quarterly basis for the
reasonable out-of-pocket expenses incurred by the Observer in connection with
attendance at Board and Committee meetings.

(e)    The rights described in this Section 1 shall terminate upon (i) any
material violation of the terms of this Agreement by any of the Starwood
Companies and/or Observer, (ii) the death or disability of Observer,
(iii) termination of the Investor’s right to appoint and maintain an Observer to
the Company’s Board as provided in the Investor Rights Agreement, or (iv) any
separation by Observer from the Starwood Companies.

2.    Confidential Treatment of Company Confidential Information.

(a)    In consideration of the Company’s disclosure to Observer, on his own
behalf and as authorized agent for the Starwood Companies, of information which
is not publicly available concerning the Company for the Approved Purposes,
Observer and the Starwood Companies jointly and severally agree that this
Agreement will apply to all information, in any form whatsoever, disclosed or
made available to Observer and the Starwood Companies (collectively, the
“Recipient”) concerning the Company, its affiliates and/or the Approved Purposes
(“Confidential Information”).

(b)    Except as otherwise provided herein, Recipient agrees: (i) to hold
Confidential Information in strict confidence and trust and to act in a
fiduciary manner with respect to all Confidential Information; (ii) not to
disclose Confidential Information to any third parties; and (iii) not to use any
Confidential Information for any purpose except for the sole purpose of the
Approved Purposes. Recipient may disclose the Confidential Information to its
responsible employees, agents, advisors, affiliates and representatives with a
bona fide need to know (“Representatives”), but only to the extent necessary for
the Approved Purposes. Recipient agrees to instruct all such Representatives not
to disclose such Confidential Information to third parties without the prior
written permission of the Company. Recipient will, at all times, remain liable
under the terms of this Agreement for any unauthorized disclosure or use of
Confidential Information by any of its Representatives.

3.    Exempted Disclosure. The foregoing restriction on the use and
nondisclosure of Confidential Information will not include information which:
(i) is, or hereafter becomes, through no act or failure to act on the part of
the Recipient, generally known or available to the public; (ii) was acquired by
the Recipient before receiving such information from the Company, without
restriction as to use or disclosure; (iii) is hereafter furnished to the
Recipient by a third party, without restriction as to use or disclosure;
(iv) such information was independently developed by Recipient; or (v) is
required to be disclosed pursuant to judicial process or court order, provided,
that to the extent permitted by law, rule or regulation and reasonably
practicable under the circumstances, the Recipient gives the Company prompt
notice of such required disclosure so that the Company may challenge the same.

4.    Return of Confidential Information. Upon request of the Company, the
Recipient will promptly: (i) return to the Company all physical materials
containing or consisting of Confidential Information and all hard copies
thereof; and (ii) destroy all electronically stored Confidential Information in
Recipient’s possession or control. Recipient may retain in its confidential
files one copy of any item of Confidential Information in order to comply with
any legal, compliance or regulatory requirements. Any Confidential Information
that is not returned or destroyed, including, without limitation, any oral



--------------------------------------------------------------------------------

Confidential Information, and all notes, analyses, compilations, studies or
other documents prepared by or for the benefit of the Recipient from such
information, will remain subject to the confidentiality obligations set forth in
this Agreement indefinitely.

5.    Disclaimer. All Confidential Information is provided to Recipient “as is”
and the Company does not make any representation or warranty as to the accuracy
or completeness of the Confidential Information or any component thereof. The
Company will have no liability to Recipient resulting from the reliance on the
Confidential Information by Recipient or any third party to whom such
Confidential Information is disclosed.

6.    Company Ownership of Confidential Information. Recipient acknowledges that
all of the Confidential Information is owned solely by the Company (or its
licensors) and that the unauthorized disclosure or use of such Confidential
Information would cause irreparable harm and significant injury, the degree of
which may be difficult to ascertain. Therefore, in the event of any breach of
this Agreement, the Company is entitled to seek all forms of equitable relief
(including an injunction and order for specific performance), in addition to all
other remedies available at law or in equity.

7.    Recipient and Representative Compliance with Securities Laws. Recipient
agrees that the Confidential Information is given in confidence in accordance
with the terms of this Agreement, and Recipient will not take any action
relating to the securities of the Company which would constitute insider
trading, market manipulation, or any other violation of applicable securities
law. Recipient agrees to instruct all of its Representatives to whom it
discloses Confidential Information that they may not take any action relating to
the securities of the Company which would constitute insider trading, market
manipulation, or any other violation of applicable securities law.

8.    Joint and Several Obligations. The Parties agree that the obligations of
Observer and each of the Starwood Companies under this Agreement are joint and
several.

9.    Indemnity.

(a)    The Company will indemnify and hold harmless Observer from and against
any losses, claims, damages, liabilities and expenses to which Observer may
become subject, insofar as such losses, claims, damages, liabilities or expenses
(or actions in respect thereof) arise out of or are based upon Observer’s
designation as a non-voting observer at meetings of the Company’s Board of
Directors and Committees thereof. The Company will reimburse Observer for such
losses, claims, damages, liabilities and expenses as they are incurred,
including for amounts incurred in connection with investigating or defending any
such loss, claim, damage, liability, expense or action.

(b)    Promptly after receipt by Observer under Section 9(a) of notice of the
commencement of any action (but in no event in excess of 30 days after receipt
of actual notice), Observer will, if a claim in respect thereof is to be made
against Observer under this Section 9, notify the Company in writing of the
commencement thereof, and the omission so to notify the Company will relieve the
Company from any liability under this Section 9 as to the particular item for
which indemnification is then being sought, but not from any other liability
which it may have to Observer. In case any such action is brought against
Observer, and Observer notifies the Company of the commencement thereof, the
Company will be entitled, to the extent it may wish, to participate in the
defense thereof, with separate counsel. Such participation shall not relieve the
Company of the obligation to reimburse Observer for reasonable legal and other
expenses (subject to Subsection (c)) incurred by Observer in defending itself,
except for such expenses incurred after the Company has deposited funds
sufficient to effect the settlement (unless an expungement proceeding has been
initiated), with prejudice, of the claim in respect of which indemnity is



--------------------------------------------------------------------------------

sought. The Company shall not be liable to Observer on account of any settlement
of any claim or action effected without the consent of the Company, such consent
not to be unreasonably withheld or delayed.

(c) The Company shall pay all reasonable legal fees and expenses of Observer in
the defense of such claims or actions; provided, however, that the Company shall
not be obliged to pay legal expenses and fees to more than one law firm (in
addition to local counsel) in connection with the defense of similar claims
arising out of the same alleged acts or omissions giving rise to such claims
notwithstanding that such actions or claims are alleged or brought by one or
more parties against Observer. Such law firm (in addition to local counsel)
shall be paid only to the extent of services performed by such law firm and no
reimbursement shall be payable to such law firm on account of legal services
performed by another law firm (other than local counsel).

10.    Insurance. For the duration of Observer’s appointment as Observer of the
Company, the Company shall cause to be maintained in effect a policy of
liability insurance coverage (if available) for Observer against liability that
may be asserted against or incurred by him in his capacity as Observer which is
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officer’s liability insurance. Upon
reasonable request, the Company shall provide Observer or his counsel with a
copy of all directors’ liability insurance applications, binders, policies,
declarations, endorsements, and other related materials. Notwithstanding the
foregoing, the Company may, but shall not be required to, create a trust fund,
grant a security interest, or use other means, including, without limitation, a
letter of credit, to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and advance expenses pursuant to this
Agreement.

11.    Governing Law: Venue for Disputes. This Agreement shall be governed in
all respects by the laws of the State of Maryland (without giving effect to
principles of conflicts of laws which would lead to the application of the laws
of another jurisdiction). Each party hereby irrevocably and unconditionally
consents to the jurisdiction of the federal and state courts in Los Angeles
County, State of California, for any action, suit or proceeding arising out of
or related to this Agreement. Each party hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement in the federal and
state courts in Los Angeles County, State of California, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

12.    Notices. All notices and communications hereunder shall be in writing and
shall be deemed to have been given and delivered when deposited in the United
States mail, postage prepaid, registered or certified mail, to the applicable
address set forth below.

 

To the Company:   Griffin Capital Essential Asset REIT, Inc.   Attention: Kevin
A. Shields   2121 Rosecrans Avenue, Suite 3321   El Segundo, California 90245  
Fax: (310) 606-5910   To Observer:   Warren DeHaan   c/o Starwood Property
Trust, Inc.   591 West Putnam Avenue   Greenwich, Connecticut 06830   To the
Starwood Companies:   Starwood Property Trust, Inc.   SPT Griffin Holdings, LLC

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

  591 West Putnam Avenue   Greenwich, Connecticut 06830   Attention: Andrew
Sossen

 

13.    Entire Agreement. This Agreement, together with the Investor Rights
Agreement, constitutes the complete and exclusive statement regarding the
subject matter of this Agreement and supersedes all prior agreements,
understandings and communications, oral or written, between the parties
regarding the subject matter of this Agreement.

14.    Expenses. The Company agrees to reimburse the Observer and the Starwood
Companies, and the Starwood Companies agree to reimburse the Company, for the
actual and reasonable costs and expenses of the other party that such other
party incurs in connection with the enforcement of this Agreement or any claim,
damages or litigation relating to any breach of this Agreement, if such other
party is found to have breached this Agreement.

15.    Term. The provisions of Section 1 hereof shall terminate and be of no
further force or effect pursuant to Section 1(e) hereof. Notwithstanding the
provisions of this Section 15, the provisions of Sections 2, 3, 4, 6, 7, 8,
9,11, 14 and this Section 15 shall survive any termination or expiration of this
Agreement.

[SIGNATURES APPEAR ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto executed this Agreement as of
the date first above written.

 

    GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC.     By:   /s/ Kevin A. Shields  
  Name:     Kevin A. Shields     Title:   Chief Executive Officer     OBSERVER:
    /s/ Warren DeHaan     Name:   Warren DeHaan     SPT GRIFFIN HOLDINGS, LLC  
  By:   /s/ Andrew J. Sossen     Name:   Andrew J. Sossen     Title:  
Authorized Signature     STARWOOD PROPERTY TRUST, INC.     By:   /s/ Andrew J.
Sossen     Name:   Andrew J. Sossen     Title:   Authorized Signature